DETAILED ACTION
Claims 1-15 are pending.
The office acknowledges the following papers:
Claims, specification, drawings, and remarks filed on 10/13/2021.

	Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Withdrawn objections and rejections
The drawing objections have been withdrawn due to amendment.
The specification objections have been withdrawn due to amendment.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2008/0201591), in view of Chen et al. (U.S. 2008/0294881), in view of Xu et al. (U.S. 2010/0318972).
As per claim 1:
Hu disclosed a method of tracing instruction execution on a processor of an integrated circuit chip in real time whilst the processor continues to execute instructions during clock cycles of the processor, the method comprising:
at tracing circuitry on the integrated circuit chip (Hu: Figures 2 elements 101 and 210, paragraph 26):
monitoring the instruction execution of the processor by:
counting a number of successive instructions which are retired contiguously in time to form an instruction count (Hu: Figure 2 element 212, paragraph 27)(The first counter counts the number of retired micro-operations.).
Hu failed to teach monitoring the instruction execution of the processor by: counting a number of subsequent contiguous clock cycles of the processor during which no instruction is retired to form a stall count; generating a trace message which comprises the instruction count and the stall count; and outputting the trace message.
However, Chen combined with Hu disclosed monitoring the instruction execution 
counting a number of subsequent contiguous clock cycles of the processor during which no instruction is retired to form a stall count (Chen: Figure 1 element 145, paragraphs 3, 17, and 28)(Hu: Figure 2 elements 210 and 216, paragraph 28)(Chen disclosed a completion stall counter that increments when the next to complete instruction cannot retire. Hu disclosed a generic stall counter that increments on a plurality of different stall reasons. The combination adds the completion stall counter as an additional aggregate performance counter in Hu.).
The advantage of using completion stall counters is that they can provide better information for stall analysis (Chen: Paragraph 3). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the completion stall counter of Chen into the processor of Hu for the above advantage. 
Hu and Chen failed to teach generating a trace message which comprises the instruction count and the stall count; and outputting the trace message.
However, Xu combined with Hu and Chen disclosed generating a trace message which comprises the instruction count and the stall count (Xu: Figures 1 and 3-4 elements 156A5-25, 160, 440, and 470-475, paragraphs 16, 18, 29-30, and 37-39)(Chen: Figure 1 element 145, paragraphs 3, 17, and 28)(Hu: Figure 2 element 212, paragraphs 27 and 29-30)(Xu disclosed a trace unit that samples performance monitoring data on performance monitor events and generates trace messages. Hu disclosed a performance monitor reading performance counters on pre-configured intervals. The combination allows for generation of trace messages on performance monitor events that includes the completion stall counter of Chen and the retired micro-
outputting the trace message (Xu: Figures 2-3 elements 156A35, 157, and 210, paragraphs 25 and 27)(Chen: Figure 1 element 145, paragraphs 3, 17, and 28)(Hu: Figure 2 element 210, paragraphs 27 and 29-30)(The combination allows for generation of trace messages on performance monitor events that includes the completion stall counter of Chen and the retired micro-operation counter of Hu. The generated messages are output for analysis.).
The advantage of generating trace messages is that performance monitors can receive a standardized format. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the generation of trace messages in Hu for the advantage of outputting standardized messages to the performance monitoring element.
As per claim 7:
Claim 7 essentially recites the same limitations of claim 1. Claim 7 additionally recites the following limitations:
counting a number of instructions retired in each clock cycle to form a clock cycle count (Chen: Figure 1 elements 170-180, paragraph 20)(Hu: Figure 2 element 212, paragraph 27)(The combination implements the first counter to count the number of retired micro-operations each clock cycle.).
As per claim 12:
Claim 12 essentially recites the same limitations of claim 1. Claim 12 additionally recites the following limitations:
a processor configured to execute instructions during clock cycles of the 
tracing circuitry configured to trace instruction execution of the processor in real time (Xu: Figure 1 elements 155-160, paragraphs 16-18)(Hu: Figures 2 elements 101 and 210, paragraph 26).

Claims 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2008/0201591), in view of Chen et al. (U.S. 2008/0294881), in view of Xu et al. (U.S. 2010/0318972), in view of Official Notice.
As per claim 2:
Hu, Chen, and Xu disclosed the method of claim 1, further comprising:
comparing the stall count to a threshold stall count (Xu: Figure 1 element 160, paragraph 16)(Chen: Figure 1 element 145, paragraphs 3, 17, and 28)(Hu: Figure 2 elements 210 and 216, paragraph 28)(The combination adds the completion stall counter as an additional aggregate performance counter in Hu. Xu disclosed that a count of an event can trigger a performance monitor event. Official notice is given that thresholds can be compared to current count values for the advantage of determining if the threshold has been met or exceeded. Thus, it would have been obvious to one of ordinary skill in the art to compare the completion stall counter to a count value that triggers a performance monitor event.); and
generating and outputting the trace message when the stall count is the same as or exceeds the threshold stall count (Xu: Figures 2-3 elements 156A35, 157, and 210, 
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 2. Therefore, claim 13 is rejected for the same reason(s) as claim 2.
As per claim 14:
Claim 14 essentially recites the same limitations of claim 7. Claim 14 additionally recites the following limitations:
a processor configured to retire more than one instruction per clock cycle of the processor (Chen: Figure 1 elements 170-180, paragraph 20)(Hu: Figure 2 element 101, paragraph 27)(The combination implements the multiple execution units of Chen into the CPU of Hu. Official Notice is given that retirement units can retire multiple instructions per clock cycle for the advantage of higher instruction throughput. Thus, it would have been obvious to one of ordinary skill in the art that complete unit of Chen can retire multiple instructions each clock cycle.);
tracing circuitry configured to trace instruction execution of the processor in real time (Xu: Figure 1 elements 155-160, paragraphs 16-18)(Hu: Figures 2 elements 101 and 210, paragraph 26).

Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2008/0201591), in view of Chen et al. (U.S. 2008/0294881), in view of Xu et al. (U.S. 2010/0318972), further in view of Quach et al. (U.S. 2009/0019317).
As per claim 8:
Hu, Chen, and Xu disclosed the method of claim 7.
Hu, Chen, and Xu failed to teach counting a number of non-retired instruction executions to form a non-retired count.
However, Quach combined with Hu, Chen, and Xu disclosed counting a number of non-retired instruction executions to form a non-retired count (Quach: Figure 7 element 704, paragraphs 69-70)(Hu: Figure 2 element 210, paragraphs 26-30)(Quach disclosed recording a maximum number of instructions that aren’t able to retire in a clock cycle. The combination allows for recording this maximum number of instructions that aren’t able to retire during an interval time in a performance counter.).
The advantage of the recording the maximum number instructions that aren’t able to retire in clock cycles is that they can provide better information for stall analysis. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement recording the maximum number instructions that aren’t able to retire of Quach into the processor of Hu for the above advantage. 
As per claim 9:
Hu, Chen, Xu, and Quach disclosed the method of claim 8, wherein the trace message further comprises the non-retired count (Quach: Figure 7 element 704, paragraphs 69-70)(Xu: Figures 2-3 elements 156A35, 157, and 210, paragraphs 25 and 27)(Hu: Figure 2 element 210, paragraphs 27 and 29-30)(The combination allows for 
As per claim 15:
The additional limitation(s) of claim 15 basically recite the additional limitation(s) of claim 8. Therefore, claim 15 is rejected for the same reason(s) as claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2008/0201591), in view of Chen et al. (U.S. 2008/0294881), in view of Xu et al. (U.S. 2010/0318972), further in view of Treue et al. (U.S. 7,231,551).
As per claim 10:
Hu, Chen, and Xu disclosed the method of claim 7.
Hu, Chen, and Xu failed to teach encoding the counts in the trace message using run length encoding.
However, Treue combined with Hu, Chen, and Xu disclosed encoding the counts in the trace message using run length encoding (Treue: Figure 9 elements 910, column 22 lines 23-47)(Xu: Figures 1 and 3-4 elements 156A5-25, 160, 440, and 470-475, paragraphs 16, 18, 29-30, and 37-39)(Chen: Figure 1 element 145, paragraphs 3, 17, and 28)(Hu: Figure 2 element 212, paragraphs 27 and 29-30)(Treue disclosed compressing trace data using run length encoding. The combination allows for generation of compressed trace messages using run length encoding, where the messages occur on performance monitor events and include performance counter values.).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2008/0201591), in view of Chen et al. (U.S. 2008/0294881), in view of Xu et al. (U.S. 2010/0318972), in view of Treue et al. (U.S. 7,231,551), further in view of Ryan (U.S. 2007/0247350).
As per claim 11:
Hu, Chen, Xu, and Treue disclosed the method of claim 10.
Hu, Chen, Xu, and Treue failed to teach encoding the counts in the trace message using Elias Gamma code.
However, Ryan combined with Hu, Chen, Xu, and Treue disclosed encoding the counts in the trace message using Elias Gamma code  (Treue: Figure 9 elements 910, column 22 lines 23-47)(Xu: Figures 1 and 3-4 elements 156A5-25, 160, 440, and 470-475, paragraphs 16, 18, 29-30, and 37-39)(Chen: Figure 1 element 145, paragraphs 3, 17, and 28)(Hu: Figure 2 element 212, paragraphs 27 and 29-30)(Ryan disclosed data compression using Elias Gamma Coding. Treue disclosed compressing trace data using run length encoding. The combination allows for generation of compressed trace messages using Elias Gamma Coding and Run Length Encoding, where the messages occur on performance monitor events and include performance counter values.).
The advantage of Elias Gamma Coding is that data can be compressed into .

Response to Arguments
The arguments presented by Applicant in the response, received on 10/13/2021 are not considered persuasive.
Applicant argues regarding claim 1:
“The cited art does not teach or suggest such a method. Specifically, Hu does not teach or suggest monitoring the instruction execution of the processor by counting the number of successive instructions which are retired contiguously in time to form an instruction count. The Office has argued that Figure 2 and paragraph [0027] of Hu disclose such a feature. (Office Action, p. 6.) Applicant respectfully disagrees. While Hu discloses a counter 212 to counter executed micro-operations during a current time interval and a counter 216 to count the number of stall cycles, the number of micro-operations are counted to determine whether or not the power state of the processor should be transitioned to a higher or a lower state. (See, e.g., Hu, paragraph [0033].) Furthermore, while Hu discloses tracking the number of completed micro-operations within a time interval, the reference fails to disclose or suggest that these are contiguous micro-operations.”  

This argument is not found to be persuasive for the following reason. Paragraph 27 of Hu describes “a first counter (number of retired micro-operations counter) 212 that is used to count the number of executed micro-operations (mops) occurring in the current time interval” (emphasis added). The later intended use of the counters for power state transitions is a moot point as the claimed limitation at issue doesn’t claim the exact use of the instruction count. 
Applicant argues for claim 1:


This argument is not found to be persuasive for the following reason. Chen described the “completion stall counter register” element 145 in paragraph 28 states “If the next to complete instruction currently executing in HIS is not complete, decision block 330 increments the stall counter register 145” (emphasis added). Stated another way, when the oldest instruction to retire in the processor can’t retire, then the stall counter register 145 is incremented due to the lack of retirement of any instruction. No retirements occur when the next to complete instruction can’t retire due to the general requirement of in-order completion to ensure proper execution results. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183